The Court.
—If giving notice of appeal and filing a bond would have stayed execution of sentence pending the appeal, it is sufficiently clear that on the dismissal of the appeal the petitioner herein might have been recommitted to prison. This is not disputed. But it is claimed that the appeal did not stay execution because there was no “certificate of probable cause,” such as the Code requires in order to have the appeal operate as a stay. The appeal, however, was duly taken, and the justice, sheriff, and petitioner treated it as a stay of execution during its pend-ency. We think, under such circumstances, the same effect *169should be given to the dismissal of the appeal as would be given to it if there had been a certificate of probable cause.
Application denied and petitioner remanded.